Citation Nr: 0109207	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-10 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1996 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim of 
entitlement to service connection for PTSD. 


REMAND

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1996).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

The veteran contends that service connection is warranted for 
her PTSD.  Specifically, she contends that, even if her PTSD 
is considered to be a pre-existing condition not attributable 
to service, her condition was aggravated by service, due to 
the stress she incurred while in service.

Service medical records include a service medical record 
dated in March 1998 noting a request that the veteran be 
transferred from her current work duties, as there were 
contributing significantly to the worsening of her symptoms.  
A Medical Board report, also dated in March 1998, reflects a 
diagnosis of PTSD, EPTS (existing prior to service), service 
aggravated.  However, the report of the Physical Examination 
Board proceedings, dated December 1999, indicates that the 
veteran's PTSD, deemed to exist prior to enlistment, was not 
service aggravated.  Post-service, the report of a 
psychiatric evaluation conducted in November 1999 indicates 
that the veteran was diagnosed with PTSD stemming from the 
veteran being the victim of sexual and physical abuse as a 
child.  However, the examiner did not comment upon whether 
the veteran's PTSD was permanently worsened (aggravated) 
during active military service.  The RO denied the claim on 
the basis that basis PTSD was not incurred or aggravated 
during active military service.  

Significantly, however, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).   

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

In this case, the veteran has a current diagnosis of PTSD 
secondary to childhood, and hence, pre-service, events.  
Significantly, however, there is no clear current medical 
opinion as to whether, based on review of the overall record, 
it is as least as likely as not that the veteran's PTSD was 
permanently worsened during, or as a result of, her active 
military service.  Given the conflicting findings of the 
Medical and Physical Evaluation Boards in service, and the 
duties imposed by the Act, such an opinion is needed to 
resolve the issue on appeal.  The veteran is hereby advised 
that failure to report to any such scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2000).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, 
particularly to include any records from VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The RO should also undertake any other development and/or 
notification action deemed warranted by the facts of this 
case and the Act.

Accordingly, this matter is hereby remanded to the RO for the 
following actions:  

1. The RO should obtain and associate 
with the record all outstanding 
pertinent medical records from any 
source(s) or facility(ies) identified 
by the veteran, that are not already 
of record.  If any requested records 
are not available, or the search for 
such records otherwise yields negative 
results, that fact should be noted in 
the veteran's claims file, and the 
veteran should be so notified.  The 
veteran is also free to submit any 
pertinent medical or other records in 
her possession, and the RO should 
afford her the opportunity to do so 
before arranging for her to undergo a 
medical examination.

2. After associating with the record all 
additional records received pursuant 
to the development requested above, 
the veteran should be scheduled to 
undergo a VA psychiatric examination.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by 
the examiner.  All necessary tests and 
studies should be accomplished, and 
all clinical findings set forth in 
detail.  Following examination of the 
veteran and review of the veteran's 
pertinent medical history, the 
examiner should offer an opinion as to 
whether it is as least as likely as 
not that the veteran's PTSD was 
permanently aggravated during active 
military service.  In offering such 
opinion, the examiner should 
specifically address the March 1998 
medical board report, and its opinion 
regarding in-service aggravation of 
the veteran's PTSD.  All examination 
findings, along with the complete 
rationale for each opinion expressed 
and conclusion reached, should be set 
forth in a typewritten report.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. If none of the requested development 
yields competent medical evidence that 
the veteran's PTSD was permanently 
aggravated during her active military 
service, the veteran should be advised 
that such evidence is needed to 
support the claim.

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

6. After completion of the foregoing, and 
after undertaking any further 
development deemed warranted by the 
record, the RO should adjudicate the 
claim for service connection for PTSD 
in light of all pertinent evidence and 
legal authority, to include the laws 
and regulations governing the 
presumptions of soundness and 
aggravation.  In considering the claim 
on the merits, the RO must provide 
adequate reasons and bases for its 
determinations, addressing all matters 
and concerns that were noted in this 
REMAND.  

7. If the benefit sought by the veteran 
continues to be denied, she must be 
furnished a supplemental statement of 
the case and be given an opportunity 
to submit written or other argument in 
response thereto before the claims 
file is returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




